Order filed February 8, 2016




                                    In The

                               Court of Appeals
                                   For The

                         First District of Texas
                                 ___________

                           NO. 01-15-00558-CR
                                 ____________

                    RICHARD M. THOMAS, Appellant

                                      V.

                    THE STATE OF TEXAS, Appellee


                  On Appeal from the 176th District Court
                          Harris County, Texas
                      Trial Court Cause No. 1411673

                                   ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit 11.

      The exhibit clerk of the 176th District Court is directed to deliver to the
Clerk of this court the original of State’s Exhibit 11, on or before February 16,
2016. The Clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of State’s Exhibit 11, to the
clerk of the 176th District Court.



                                               PER CURIAM